Kirby, J., (-after stating the facts). Appellant contends that the chancellor erred in construing the statute, (section 2678, Kirby’s Digest), relative to the proof of a cause of divorce that occurred outside and existed in this State, but this court can not determine the question since the testimony is not sufficient to establish the facts of the alleged ground for divorce. “Divorces are not granted upon the uncorroborated testimony of the parties iand their admissions of the truth of the matters alleged as grounds therefor.” Sisk v. Sisk, 99 Ark. 94; Shelton v. Shelton, 102 Ark. 55; Kientz v. Kientz, 104 Ark. 381. There is no evidence whatever in the record corroborating the testimony of appellant Leslie Johnson, relative to the wife’s abandonment and desertion of him and the oause thereof. .The affidavit attached to his deposition ¡as 'an exhibit was but written hearsay testimony, was incompetent and without probative force. There is no warrant in our law for the introduction of an ¡affidavit in evidence to establish a ground for divorce. The statements of - the complaint for a divorce are not taken as true because of the failure of the defendant to answer, or his or her admission of their truth, and must be proved, and affidavits can not be admitted to establish the issues. Smith v. Feltz, 42 Ark. 355. It makes no difference that the chancellor refused to grant a divorce for a different reason since appellant was not entitled to a decree upon the case made. Affirmed.